[THE FIRST BANCSHARES, INC. LETTERHEAD] United States Securities and Exchange Commission Division of Corporation Finance treet, N. E. Washington, D. C. 20549-4561 Re: The First Bancshares, Inc. Attn: Honorable Christian Windsor We are in receipt of your comments in response to our filing of the Preliminary Proxy Statement on Schedule 14A on April 12, 2013. In responding to your comments, we acknowledge: · The First Bancshares, Inc. is responsible for the adequacy and accuracy of the disclosure in the filing; · The comments made by the Securities and Exchange Commission (SEC) staff or changes to disclosures made in response to the staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The First Bancshares, Inc. may not assert SEC staff comments as a defense in any proceeding initiated by the commission or any person under the federal securities law of the United States. If additional information is needed, please contact me at 601-705-1141. Sincerely, /s/ Donna T. Lowery Donna T. Lowery Chief Financial Officer
